Title: To James Madison from Joseph Habersham, 6 April 1796
From: Habersham, Joseph
To: Madison, James


Sir
General Post Office Philadela. April 6th. 1796.
I beg leave to offer a few observations to the Committee of which you are Chairman on the resolution of the House of Representatives for surveying and establishing a Main Post Road through the United States.
This route in my opinion should not be too particularly described for the following reasons.
The principal Towns in the respective States through which the Post must be conveyed may be easily ascertained, but in many instances where there are two or more routes between those Towns, accurate surveys must be made, and the best information obtained before it can be determined which route is to be prefered. Through some of the Southern States particularly it is at least doubtfull whether the present main post road might not be altered to great advantage.
The Main Post route as at present contemplated may commence at Wiscasset in Maine and terminate at Savannah in Georgia. If extended further in a Southern or Eastern direction the route will pass through a New Country intersected with Rivers or full of Bays & Harbours where the difficulty and expence of making roads will be immense. The following route is recommended to the Committee for the Main Post road. From Wiscasset in Maine through Boston, New York, Philadelphia, Baltimore, Richmond, Raleigh, Columbia and Louisville to Savannah in Georgia. The liberal establishment of Post roads through this widely extended continent appears to be at present commensurate to most purposes of public and private intercourse. Those roads now comprehend upwards of Fourteen thousand Miles, by which not only the Citizens of all the populous Towns but of large portions of new districts of Country are accomodated with the public Mails.
The next most important object is to secure an expeditious and regular conveyance of the Mails through the United states.
Failures on the cross Post roads are attended with little or no inconvenience, but when they happen on the Main line the consequences of them are extensively felt, to guard against them it will be necessary to erect bridges in many places and to improve the state of the roads in general. The surplusage revenue of the Post Office if appropriated for this purpose and aided by private subscriptions will in all probability compleat a Turnpike Road of very considerable extent in the course of a few years. If countenanced by the Government individuals will no doubt be induced to lend their aid with spirit in different parts of the Union to accomplish an object of such great national importance. I have the honour to be &c.
J. H.
